 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists and AerospaceWorkers, AFL-CIO and Local Lodge 681, Interna-tional Association of Machinists and AerospaceWorkers, AFL-CIO and Brown & Williamson To-bacco Corporation and International Brotherhood ofElectrical Workers, Local Union No. 369, AFL-CIO and United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting In-dustry of the U.S. and Canada, Pipe Fitters LocalNo. 522, AFL-CIO, and Plumbers Local 107, AFL-CIO and International Brotherhood of Firemen andOilers, Local Union No. 320, AFL-CIO and Bak-ery, Confectionery and Tobacco Workers Interna-tional Union, Local 185, AFL-CIO-CLC. Cases 9-CD-356-1 and 9-CD-356-2May 7, 1979DECISION AND DETERMINATION OFDISPUTEBY MEMBERS PENELLO, MURPHY, AND TRUESDALEThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, followingcharges filed by Brown & Williamson Tobacco Cor-poration, herein referred to as the Employer, allegingthat the International Association of Machinists andAerospace Workers, AFL-CIO, herein referred to asthe IAM, and Local Lodge 681, International Associ-ation of Machinists and Aerospace Workers, AFL-CIO, herein referred to as Local Lodge 681, violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed activity with an object of forcing or requir-ing the Employer to assign certain work to employeesrepresented by them rather than to employees repre-sented by the International Brotherhood of ElectricalWorkers, Local Union No. 369, AFL-CIO, herein re-ferred to as the IBEW; the United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the U.S. and Canada, PipeFitters Local No. 522, AFL-CIO, and Plumbers Lo-cal 107, AFL-CIO, herein referred to as the Pipefit-ters; the International Brotherhood of Firemen andOilers, Local Union No. 320, AFL-CIO, herein re-ferred to as the Oilers; or the Bakery, Confectioneryand Tobacco Workers International Union, Local185, AFL-CIO-CLC, herein referred to as the To-bacco Workers.Pursuant to notice, a hearing was held before Hear-ing Officer Raymond D. Neusch on December 6, 7,and 18, 1978. The Employer, the IAM and LocalLodge 681, the IBEW, the Pipefitters, the Oilers, andthe Tobacco Workers appeared at the hearing andwere afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to adduce evi-dence bearing on the issues. Thereafter, the Em-ployer, the Oilers, and the Tobacco Workers filedbriefs, and the IBEW and the Pipefitters filed a jointbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the ruling of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Delaware corporation, is engaged in thebusiness of the manufacture and sale of cigarettes andother tobacco products at its 1600 West Hill Street,Louisville, Kentucky, location. During the 12 monthspreceding the hearing, a representative period, theEmployer purchased goods and materials valued inexcess of $50,000 directly from suppliers located out-side the Commonwealth of Kentucky, which goodsand materials it caused to be shipped, in interstatecommerce, directly from points outside the Common-wealth of Kentucky, to its Louisville, Kentucky, loca-tion. Accordingly, we find that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effecutate thepurposes of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the IAM,Local Lodge 681, the IBEW, the Pipefitters, the Oil-ers, and the Tobacco Workers are labor organizationswithin the meaning of Section 2(5) of the Act.IIll. THE DISPUTEA. Background and FactsIn the 1930's the repair and maintenance of theinternal combustion engine vehicles at the Employ-er's Louisville, Kentucky, facility were performed bythe Employer's employees represented by the IAMand Local Lodge 681. From the 1940's to 1977, how-ever, such work, although still performed on the Em-ployer's premises, was subcontracted out. On August1, 1977, the Employer again began to perform suchwork with its own employees and assigned it to em-ployees represented by the IAM and Local Lodge681. The assignment was formalized in a memoran-dum of agreement, dated July 29, 1977, between the242 NLRB No. 222 INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS, AFL-CIOEmployer and the IAM and Local Lodge 681, whichstates that the work jurisdiction of the classification of"automobile mechanic" would include the repair andmaintenance of the internal combustion engine vehi-cles owned by the Employer at its Louisville facility.In practice, the work assignment includes the receiv-ing and stocking of parts which are delivered to thegarage where the automobile mechanics are located.Other parts are picked up at the suppliers' premisesby the automobile mechanics' supervisor.The classification of "automobile mechanic" is in-cluded in the IAM and Local Lodge 681 current col-lective-bargaining agreement with the Employer,which was effective August 1, 1977. On August 1,three employees represented by the IAM and LocalLodge 681 commenced training as automobile me-chanics.Thereafter, various other unions under their respec-tive collective-bargaining agreements with the Em-ployer claimed portions of the work which the Em-ployer assigned to employees represented by the IAMand Local Lodge 681. On August 1, the TobaccoWorkers claimed the work of receiving parts for therepair and maintenance of the internal combustionengine vehicles. On August 2, the Pipefitters claimedthe hydraulic work with respect to the internal com-bustion engine vehicles and on October 7, 1977, fileda grievance. On August 13, the IBEW claimed theelectrical repair work and filed a grievance. On Octo-ber 25, the Oilers filed a grievance, claiming the lubri-cation work on the internal combustion engine vehi-cles.On June 1, 1978, an arbitration hearing was heldwith respect to the IBEW's grievance. Only the Em-ployer and the IBEW participated in the arbitrationproceedings. The IAM and Local Lodge 681 were in-vited to participate but declined to do so. On October31, 1978, the arbitrator awarded the electrical mainte-nance work on the internal combustion engine vehi-cles to employees represented by the IBEW. Theaward was to be implemented by October 23, 1978.Shortly thereafter, the IAM and Local Lodge 681learned of the arbitrator's award. On October 16,Grand Lodge Representative Brown of the IAM oral-ly threatened the Employer with economic sanctionsif the award was implemented. By letter dated Octo-ber 18, 1978, the IAM and Local Lodge 681' threat-ened to strike the Employer if it reassigned any por-tion of the work being performed by the automobilemechanics represented by them. At all times materialThe letter was signed by Grand Lodge Representative Brown of District27 of the International Association of Machinists and Aerospace Workers,AFL-CIO. We note that the letterhead bore the legend and logo of theInternational Union and set forth the affiliated local lodges, including LocalLodge 681.herein since August 1977, the automobile mechanicsrepresented by the IAM and Local Lodge 681 havecontinued to perform the work as assigned.B. The Work in DisputeThe work in dispute consists of the repair andmaintenance of, and the receiving and stocking ofparts for,2the internal combustion engine vehicles atthe Employer's Louisville, Kentucky, facility.C. Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that the IAM and Local Lodge 681violated Section 8(b)(4XD) and that there is noagreed-upon method for the voluntary adjustment ofthe dispute. The Employer further contends that theemployees represented by the IAM and Local Lodge681 are entitled to perform the disputed work basedon the factors of employer past practice and prefer-ence, area and industry practice, relative skills, andeconomy and efficiency of operations. The IAM andLocal Lodge 681 have taken a position basically con-sistent with the Employer. They additionally arguethat their collective-bargaining agreement with theEmployer favors an award of the work in dispute toemployees represented by them.At the hearing, the IBEW, the Pipefitters, the Oil-ers, and the Tobacco Workers moved to quash thenotice of hearing, contending that there is no reason-able cause to believe that Section 8(bX4XD) has beenviolated. They argue that the Employer and the IAMand Local Lodge 681 are in collusion and the strikethreat was not genuine. They also contend that thearbitration award is an agreed-upon method of re-solving the dispute inasmuch as the IAM and LocalLodge 681 were invited to participate in the arbitra-tion proceeding and the Unions informally agreed onan individual basis with the Employer to apply thearbitrator's decision to their respective claims al-though they did not participate in that proceeding. Inthe event, however, that the Board finds the disputeproperly before it, these Unions contend that the em-ployees represented by them are entitled to the por-tions of the work which they respectively claim on theI We find no merit in the Tobacco Workers contention that there is nocompeting claim to the receiving and stocking work involved herein. Em-ployees represented by the IAM and Local Lodge 681 are presently perform-ing such work in connection with the repair and maintenance of the internalcombustion engine vehicles. Further, the IAM and Local Lodge 681 threat-ened to strike if any of the work included in the automobile mechanic clausi-fication was reassigned. We therefore find that the receiving and stocking ofparts for the internal combustion engine vehicles is clearly related to thework in dispute as described in the notice of hearing and properly comprisesa portion of the work in dispute.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis of their respective collective-bargaining agree-ments, the arbitration award, past practice, and areapractice.D. Applicability of the StatuteBefore the Board proceeds with a determination ofa dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated and thatthere is no agreed-upon method for the voluntary ad-justment of the dispute.As noted above, the IAM and Local Lodge 681threatened the Employer that, if it complied with thearbitrator's award of the electrical maintenance workon the internal combustion engine vehicles to the em-ployees represented by the IBEW or reassigned anyportion of the work, the IAM and Local Lodge 681would strike the Employer's Louisville facility to re-tain the work. There is no evidence in the record thatthe strike threat was anything but genuine. Under set-tled Board policy, reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred exists if alabor organization, which represents employees whoare assigned the disputed work, puts improper pres-sure upon an employer to continue such assignment.'Based on the foregoing, and the record as a whole, wefind that there is reasonable cause to believe that anobject of the IAM and Local Lodge 681's action wasto force the Employer to continue to assign the dis-puted work to employees represented by the IAMand Local Lodge 681 and that a violation of Section8(b)(4)(D) has occurred.We further find that there is no agreed-uponmethod for the voluntary adjustment of the dispute towhich all parties are bound. The Employer's respec-tive contracts with the IAM and Local Lodge 681, theIBEW, the Pipefitters, the Oilers, and the TobaccoWorkers contain provisions for the arbitration of adispute between the contracting parties, but none ofthe contracts provides for multiparty arbitration. TheIBEW, the Pipefitters, the Oilers, and the TobaccoWorkers point out that the IAM and Local Lodge681 were invited to participate in the arbitration butI See, e.g., International Association of Machinists and Aerospace W'orkers,AFL CIO, District Lodge No. 27 (Joseph E. Seagram & Sons, Inc.), 198NLRB 407, 408 (1972); Local 1184, Southern California District Council ofLaborers (H. M. Robertson Pipeline ('Constructors), 192 NI.RB 1078, 1079(1971).In her dissent in International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, General Local 959, State of Alaska (KodiakOilfield Haulers, Inc.), 233 NLRB 66 (1977), Member Murphy indicated thatshe would closely scrutinize situations of this type to ascertain whether thestatutory requirements for establishing a jurisdictional dispute exist in factnot just form: that is, the case was not "set up" by the employer and chargedunion to have the Board approve the work assignment to the latter. Here, sheagrees with her colleagues that the situation was not contrived and that,therefore, there is reasonable cause to believe that a jurisdictional disputeexists.that they refused to do so. Under these circumstances,it is clear that the arbitration provisions of the respec-tive contracts do not provide an agreed-upon methodfor the voluntary adjustment of the dispute whichwould culminate in a single proceeding binding on allparties or which establishes a means by which a finaland binding adjustment could be reached.4It is fur-ther clear that all parties to the dispute did not in factparticipate in or agree to be bound to such a proceed-ing. Accordingly, the matter is properly before theBoard for determination under Section 10(k) of theAct.5E. Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors.I. Certifications and collective-bargainingagreementsNone of the Unions involved herein has been certi-fied by the Board as the collective-bargaining repre-sentative for a unit of the Employer's employees.Each has been recognized by the Employer as thecollective-bargaining representative of their respec-tive units since the 1930's and 1940's and each cur-rently has a collective-bargaining agreement with theEmployer. The recognition clauses and the classifica-tions set forth in the Employer's contract with theIBEW, the Pipefitters, the Oilers, and the TobaccoWorkers are broad enough to cover the portions ofthe work in dispute which they respectively claim.However, the IAM's and Local Lodge 681's currentcollective-bargaining agreement with the Employerincludes the classification of "automobile mechanic."The memorandum of agreement, which supplementsthat collective-bargaining agreement, specifies thatthe work jurisdiction of the automobile mechanics in-cludes "repairs and maintenance to internal combus-tion engine vehicles owned by Brown & WilliamsonTobacco Corporation at its Louisville plant." Accord-ingly, we find that the IAM's and Local Lodge 681'scollective-bargaining agreement, particularly whenread in conjunction with the memorandum of agree-ment, more specifically pertains to the work in dis-pute and therefore the factor of collective-bargaining4 International A4 i,,ciair,,n of Mahinisti and Alerospace Workers, A FI.('10. Districtl Idge 2 ' (Joseph E. Seagram & Sons), supra at 408: Local 1184,Southern California District (ouncil of laborers (H M Robertson PipelineConstructors), upra at 1079. See also Laborers' District Council of Washing-ton, D. C. and Laborers local L'nion 456, AF. ('10 (Fruin-Colnon Corpora-tion. Horn Construition (Co. Inc., and L and W' (oncrete, Inc., a Joint Ven-ture). 241 NLRB 126 (1979).' In view of our decision herein, the motion to quash the notice of hearing.referred to the Board hb the Stearing Officer, is hereb' denied24 INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS, AFL. ('10agreements favors an award of the work to employeesrepresented by them.2. Arbitration awardsAs indicated above, the IBEW filed a grievance re-garding its claim to a portion of the work in disputewhich resulted in an arbitration award. The IAM andLocal Lodge 681, the Pipefitters, the Oilers, and theTobacco Workers did not participate in the arbitra-tion proceedings, and the IAM and Local Lodge 681did not agree to be bound by the award. Further-more, the arbitrator considered only that portion ofthe disputed work which the IBEW claimed. Accord-ingly, although the arbitrator's award is entitled tosome weight, we decline to give controlling weight tothat award.63. Employer's past practice and preferenceThe record shows that employees represented bythe IAM and Local Lodge 681 performed the dis-puted work during the 1930's, the only time prior to1977 when the disputed work was performed on aregular basis by the Employer's employees. Some evi-dence was presented by the IBEW, the Pipefitters,and the Oilers indicating that from the 1940's to theearly 1970's, before the subcontractor began to main-tain a crew on a 24-hour-a-day basis at the Employ-er's Louisville facility, employees represented bythem occasionally performed work on the internalcombustion engine vehicles. However, it is clear thatsuch work was assigned to these letter employees onlyon an emergency basis when the subcontractor couldnot perform such work. Finally, as noted above, sinceAugust 1, 1977, when the Employer ceased subcon-tracting the work, employees represented by the IAMand Local Lodge 681 have exclusively performed thework in dispute. We find, therefore, that the predomi-nant past practice of the Employer favors an awardto employees represented by the IAM and LocalLodge 681.As noted above, the Employer has stated its prefer-ence to continue to assign the work to employees rep-resented by the IAM and Local Lodge 681. Accord-ingly, we find that this factor, although not entitled tocontrolling weight, tends to favor an award of thedisputed work to employees represented by the IAMand Local Lodge 681.4. Area and industry practiceIt is undisputed that the IAM and Local Lodge 681do not represent any other employees within the Lou-6 International Die Sinkers' Conference and Detroit Dit' Sinkers' ldge No,110 (General Motors CorporationJ, 197 NLRB 1250. 1252 1972).isville, Kentucky, area who perform work similar tothe work in dispute. Evidence was presented thatsome employers in the Louisville area have employeesin the classification of "automobile mechanic" whoperform the repair and maintenance of the internalcombustion engine vehicles, while other employers di-vide the work among employees represented by dif-ferent unions. We therefore find the factor of areapractice is inconclusive.With respect to industry practice, the evidence re-veals that the IAM and Local Lodge 681 represent"automobile mechanics" who perform the work indispute at the Employer's Petersburg, Virginia, facil-ity. There was conflicting evidence as to whetherPhilip Morris Tobacco Corp. in Richmond, Virginia,has automobile mechanics performing the work indispute or whether it divides the work among em-ployees represented by different unions. Inasmuch asthe record fails to show any affirmative industry prac-tice with respect to the disputed work, this factor isnot determinative herein.5. Relative skills and economy and efficiency ofoperationsEmployees represented by the IAM and LocalLodge 681 have been trained in and are capable ofperforming all aspects of the work of the repair andmaintenance of the internal combustion engine vehi-cles. It is undisputed that they have been performingthis work to the Employer's satisfaction since at leastAugust 1977. Evidence was presented that the em-ployees represented by the IBEW, the Pipefitters, theOilers, and the Tobacco Workers possess the skillsnecessary to perform the respective portions of thework which these Unions claim. There is, however,no contention made, nor is there evidence, that theemployees represented b the latter Unions possessthe requisite skills to perform all aspects of the workin dispute. The factor of relative skills therefore sup-ports an award of the work to the employees repre-sented by the IAM and Local Lodge 681.With respect to economy and efficiency of opera-tions, the IBEW, the Pipefitters, the Oilers, and theTobacco Workers adduced evidence that all the otherwork at the Employer's Louisville facility, includingthe repair and maintenance of the electrically pow-ered engine vehicles, is divided among employees rep-resented by different unions. The Employer contendsthat it is more efficient and economical to have onegroup of employees perform all the work on the inter-nal combustion engine vehicles. especially since thereare employees capable of doing so. The Employerpresented evidence that the award of the work in dis-pute to employees represented by the IAM and localLodge 681 would avoid the loss of time involved25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen an employee with one skill would have to waituntil an employee with another skill would arrivefrom another area of the plant to complete a portionof the work. The IBEW, the Pipefitters, the Oilers,and the Tobacco Workers do not seek to have em-ployees represented by them perform all the work indispute, and there has been no evidence to show thatit would be at least as economical or efficient to as-sign portions of the disputed work to employees rep-resented by the various Unions herein. We thereforefind that the factors of economy and efficiency of op-erations favor an award of the disputed work to em-ployees represented by the IAM and Local Lodge681.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we concludethat employees represented by the IAM and LocalLodge 681 are entitled to perform the work in dis-pute. We reach this conclusion upon the followingfacts: The IAM's and Local Lodge 681's collective-bargaining agreement, as supplemented by thememorandum of agreement, specifically includes thework in dispute; the Employer's present assignment isconsistent with its predominant past practice, and itspreference and is not inconsistent with area or indus-try practice; the employees represented by the IAMand Local Lodge 681 possess the requisite skills toperform the work; and such assignment results ingreater economy and efficiency of operations.In making this determination, we are assigning thedisputed work to employees currently represented bythe IAM and Local Lodge 681, but not to the IAMand Local Lodge 681 or their members. Our presentdetermination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing factors and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:Employees of Brown & Williamson Tobacco Cor-poration at its Louisville, Kentucky, facility who arecurrently represented by the International Associ-ation of Machinists and Aerospace Workers, AFL-CIO, and Local Lodge 681, International Associationof Machinists and Aerospace Workers, AFL-CIO,are entitled to perform the work of repair and mainte-nance of, and the receiving and stocking of parts for,the internal combustion engine vehicles at the Em-ployer's Louisville, Kentucky, facility.26